» Fp F fase '8,20-64-00630-M Document 1 Filed 12/29/20 Page 1of5 PagelID1

IN THE UNITED STATES DISTRICT COURT) 9-550.
FOR THE NORTHERN DISTRICT OF TEXAS  ————st—OCS
DALLAS DIVISION a S

DN anne eetenenanemrenenc

UNITED STATES OF AMERICA

v. Criminal No. 3:20-CR-
MICHAEL SUI 3-20CR0630-M
INDICTMENT
The Grand Jury charges:
Count One

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Beginning in or about August 2019, the exact date being unknown to the Grand
Jury, and continuing through October 29, 2020, in the Dallas Division of the Northern
District of Texas and elsewhere, MICHAEL SUI, the defendant herein, did knowingly,
intentionally and unlawfully combine, conspire, confederate, and agree together, with
other persons known and unknown, to commit certain offenses against the United States,
to-wit: to possess with the intent to distribute and to distribute less than 50 kilograms of
a mixture or substance containing a detectable amount of marijuana, a Schedule I
controlled substance, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(D).

All in violation of 21 U.S.C. § 846.

Indictment Page 1

 
Case 3:20-cr-00630-M Document1 Filed 12/29/20 Page 2of5 PagelD 2

Count Two
Possessing a Firearm in Furtherance of a Drug Trafficking Crime
(Violation of 18 U.S.C. § 924(c)(1)(A)(i))

On or about October 29, 2020, in the Dallas Division of the Northern District of
Texas, MICHAEL SUI, the defendant, in furtherance of the commission of a drug
trafficking crime, namely, conspiracy to possess with the intent to distribute and to
distribute less than 50 kilograms of a mixture or substance containing a detectable
amount of marijuana as alleged in Count One of this indictment, a Count for which the
defendant may be prosecuted in a court in the United States, did knowingly possesses a
firearm, to-wit: (1) Ruger, Model Mark IV Hunter, .22 caliber, semi-automatic pistol,
bearing serial number 500208344.

In violation of 18 U.S.C. § 924(c)(1)(A)(i) and Pinkerton v. United States, 328

U.S. 640 (1946).

Indictment Page 2

 
Case 3:20-cr-00630-M Document1 Filed 12/29/20 Page 3of5 PagelD 3

Forfeiture Notice
21 U.S.C. §§ 853, 881(a) and 18 U.S.C. § 924(d)

Pursuant to 21 U.S.C. § 853(a), upon conviction of the Counts One offense(s), the
defendant, MICHAEL SUI, shall forfeit to the United States any property constituting,
or derived from, any proceeds the defendant obtained, directly or indirectly, as a result of
the Count One offense(s), and any of the defendant’s property used, or intended to be
used, in any manner or part, to commit, or to facilitate the commission of the Counts One
offense(s), including but not limited to the following the items seized on or about October
29, 2020:

(1) $28,900.00 of United States currency;

(2) — two items of jewelry; and,

(3) A silver 2018 Ford Fiesta, VIN: 3FADP4BJ8JM106212, bearing Texas

registration MJN1910

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction for the
offense alleged in Count Two, defendant MICHAEL SUI, shall forfeit to the United
States any firearm and ammunition involved in or used in the willful commission of the
offense, including but not limited to the following:

(1) A Ruger, Model Mark IV Hunter, .22 caliber, semi-automatic pistol,

bearing serial number 500208344; and,

(2) all assorted ammunition and magazines seized with those handguns.

Pursuant to 21 U.S.C. § 853(p), if any of the property described above, as a result
of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

Indictment Page 3

 
Case 3:20-cr-00630-M Document1 Filed 12/29/20 Page4of5 PagelD 4

e has been commingled with other property which cannot be divided without

difficulty,

the United States intends to seek forfeiture of any other property of the defendant up to

the value of the forfeitable property described above.

ERIN NEALY COX
UNITED STATES ATTORNEY

<)0 WM

JOHNKULL /

Assistant United States Attorney
Texas State Bar No. 00791057
1100 Commerce St., Suite 300
Dallas, Texas 75242
John.Kull@usdoj.gov

Phone: 214.659.8600

Indictment Page 4

A TRUE BILL

 

 

 

 

FOREPERSON
Case 3:20-cr-00630-M Document1 Filed 12/29/20 Page5of5 PagelID5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

MICHAEL SUI

 

INDICTMENT

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Count 1)

18 U.S.C. § 924(c)(1)(A)(i)
Possessing a Firearm in Furtherance of a Drug Trafficking Crime

(Count 2)

21 U.S.C. §§ 853, 881(a) and 18 U.S.C. § 924(d)
Forfeiture Notice

2 Counts

 

A true bill rendered

DALLAS FOREPERSON

 

Filed in open court this 14 day of December, 2020.

Warrant to be Issued

Aetiet /E

UNITED STATES MAGISTRATE JUD
No Criminal Matter Pending

 
